t c memo united_states tax_court james e ruth l norris petitioners v commissioner of internal revenue respondent docket no filed date james eb norris pro_se roy wulf for respondent memorandum opinion goldberg special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax for in the amount of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties ’ the sole issue for decision is whether payments under the federal employees retirement_system fers received during the tax_year are excludable from gross_income under sec_104 adjustments to social_security income are computational and will be resolved by the court’s holding on the issue in this case some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioners resided in tacoma washington petitioners are husband and wife references to petitioner in the singular are to james e norris petitioner has a 4-year degree in social sciences from central washington university with a minor in aviation studies he also holds a master’s degree in criminal justice administration and has completed year of law school petitioner served for approximately years in the united_states air force and left at a rank of captain in after a few t petitioners concede that they failed to report interest_income of dollar_figure received by ruth l norris from peoples bank and trust in petitioners further concede that they failed to report gambling winnings of dollar_figure earned by petitioner in because petitioner incurred gambling_losses in excess of his gambling income dollar_figure will be deductible on schedule a itemized_deductions respondent concedes an accuracy-related_penalty under sec_6662 and d of dollar_figure as determined in the notice_of_deficiency different jobs petitioner was employed by the department of transportation federal aviation administration faa as a pilot examiner from until date petitioner’s first years_of_service with the faa passed without incident in after petitioner’s immediate supervisor left the faa petitioner began to have problems with his new supervisors petitioner became severely depressed and alleged that his depression resulted from discrimination from other faa supervisors and employees petitioner was placed on medical light duty with the faa in date due to the claimed unstable work environment petitioner sought psychiatric treatment beginning in on date petitioner received a 30-day notice of employment termination and subsequently on date the faa terminated petitioner’s employment prior to petitioner’s termination petitioner filed claims on date with the social_security administration ssa and the office of personnel management opm for disability retirement annuity payments pursuant to fers petitioner was approved for social_security disability on date and fers disability retirement on date concurrent with filing claims with ssa and opm petitioner also filed a claim with the united_states department of labor dol pursuant to the federal employees’ compensation act feca u s c ch petitioner believed that he suffered from an emotional psychiatric injury as a result of harassment and racial discrimination in his workplace petitioner’s request was denied on date petitioner disagreed with the opm decision denying that request and obtained a rehearing on date ina decision dated date the date decision was affirmed petitioner requested reconsideration of the date decision and on date opm denied modification of the date decision petitioner regquested further reconsideration of the date decision and again opm denied merit review of the case in a decision dated date petitioner continued to appeal unfavorable decisions through opm’s appeals process on date the employment compensation appeals board ecab of the dol rendered a final appeals decision finding that petitioner had not established that his emotional condition arose out of the performance of duty and further that the office of workers’ compensation programs properly denied petitioner’s request for reconsideration on date petitioner filed a complaint with the united_states district_court for the western district of petitioner has filed unsuccessfully a total of six appeals of prior unfavorable decisions from through washington seeking compensation_for an emotional injury allegedly sustained as a result of discrimination by the faa petitioner sought relief under the federal tort claims act ftca u s c secs but asserted that jurisdiction was appropriate under feca this action was subsequently dismissed without prejudice based upon petitioner’s failure_to_exhaust_administrative_remedies prior to bringing suit under ftca and petitioner’s failure to allege a constitutional claim under feca on their federal_income_tax return petitioners reported total pension and annuity income in the amount of dollar_figure none of which was included in their gross_income for that year petitioner received from opm form 1099-r statement of annuity paid for showing a gross annuity amount of dollar_figure petitioners included an attachment to their return stating although the total personal injury disability annuity listed on the opm form no csa-1099-r lists the total annuity as dollar_figure sic only dollar_figure was for tax_year petitioner further disclosed the pending worker’s compensation claim in the notice_of_deficiency respondent determined that no portion of payments from opm paid to petitioners during was excludable from gross_income and increased petitioners’ taxable_income in the amount of dollar_figure respondent contends that petitioners may not exclude fers payments received during the year in issue from gross_income because the amounts were not received under a worker’s compensation act pursuant to sec_104 or a statute in the nature of a worker’s compensation act pursuant to sec_1_104-1 income_tax regs petitioners contend that the disability pension amounts received should be paid under feca rather than fers the parties agree that had the payments been made under feca they would be excludable under sec_104 this court is a court of limited jurisdiction as specifically authorized by congress see sec_7442 94_tc_1 although we have jurisdiction to redetermine the income_tax deficiency under sec_6213 the court does not have jurisdiction to decide employee benefit entitlement issues that fall within the purview of various departments and agencies of the united_states government see sec_7442 merker v commissioner tcmemo_1997_277 steines v commissioner tcmemo_1991_588 affd without published opinion 12_f3d_1101 7th cir the record is clear that petitioner’s numerous requests to transform the payor of the disability payments from fers to feca have been consistently denied further all payments at issue in this case are disability payments pursuant to fers therefore the issue before us is whether such disability payments are exempt under sec_104 sec_61 provides that gross_income includes all income from whatever source derived certain income however may be specifically excluded from gross_income see sec_61 under sec_104 worker’s compensation amounts are excluded from gross_income however such exclusions have been strictly construed so as to conform with the general_rule that all income is taxable unless it is specifically excluded mcdowell v commissioner tcmemo_1997_500 see 804_f2d_553 9th cir affg 82_tc_630 sec_104 excludes from gross_income amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 income_tax regs interprets sec_104 to exempt amounts received under a worker’s compensation act or under a statute in the nature of a workmen’s compensation act which provides compensation to employees for personal injuries or sickness incurred in the course of employment workmen’s compensation act is defined as a statute which requires as a precondition to eligibility for benefits that the injury be incurred in the course of employment take v commissioner supra pincite a statute is not considered to be in the nature of a workmen’s compensation act if it allows for disability payments for any reason other than on-the-job injuries see 78_tc_864 affd per curiam 709_f2d_1206 8th cir if the statute does not qualify then the fact that the taxpayer’s injury was work related is irrelevant see 806_fsupp_932 n d ala affd per curiam 3_f3d_389 llth cir disability retirement payments received under fers are not workmen’s compensation payments see merker v commissioner supra wham v commissioner tcmemo_1985_625 affd without published opinion 812_f2d_1402 4th cir although petitioner suffers from a disability which may have arisen in the course of his employment with the faa a federal_agency that alone is insufficient to meet the requirements of sec_104 petitioner received his disability annuity under fers u s c ch under fers an employee shall be considered disabled only if the employee is found by opm to be unable because of disease or injury to render useful and efficient service in the employee’s position u s c sec a b disability under fers does not distinguish between injuries occurring on the job or elsewhere rather the focus is on whether the employee is able to perform the tasks of his employment ina useful and efficient manner see merker v commissioner supra because petitioner received disability retirement payments under fers which is not in the nature of a workmen’s compensation statute petitioners are not entitled to exclude these payments from their gross_income under sec_104 we have considered all of the other arguments made by petitioners and to the extent we have not addressed them find them to be without merit to reflect the foregoing decision will be entered under rule
